a2017greendotlogo.gif [a2017greendotlogo.gif]




TRANSITIONAL ADVISORY AGREEMENT
This Transitional Advisory Agreement (this “Agreement”) is entered into as of
March 2, 2017, by and between Konstantinos Sgoutas (“you”) and Green Dot
Corporation (the “Company”), collectively referred to herein as the “Parties”.
RECITALS
WHEREAS, you have been employed by the Company as its Chief Revenue Officer, and
you and the Company now wish to effect a Separation of your employment
relationship;
WHEREAS, your last day of employment with the Company will be March 1, 2017, and
you and the Company agree that you will continue service with the Company as an
independent contractor for a period of time following your last day of
employment;
WHEREAS, you and the Company wish to set forth in writing the terms of your
service with the Company as an independent contractor, and the Company wishes to
receive from you a general release of all claims against the Company;
WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that you
may have against the Company as defined herein, including, but not limited to,
any and all claims arising or in any way related to your employment with, or
separation from, the Company, and you and the Company desire to embody in this
Agreement the terms, conditions and benefits to be provided in connection with
your termination of employment with the Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
AGREEMENT
A.
Separation

1.    Separation Date. Your Separation will be March 1, 2017 (your “Separation
Date”). The Company shall pay to you all amounts and benefits that have accrued
or were earned but remain unpaid through your Separation Date in respect of
salary, bonus and unreimbursed expenses, including accrued and unused vacation,
on the Separation Date, regardless of whether you sign this Agreement; provided,
however, that any amounts payable to you pursuant to the Company’s 2016
Executive Officer Incentive Bonus Plan (the “2016 Bonus Plan”) shall be paid to
you at the same time payments thereunder are made to other participants under
the 2016 Bonus Plan. For purposes of this Agreement, “Separation” means your
termination of employment with the Company.
2.    Consideration for Release. Subject to your compliance with the terms and
conditions of this Agreement, and provided you deliver to the Company this
signed Agreement and satisfy all conditions to make the Release effective within
sixty (60) days following your Separation (such sixty (60) day period, the
“Release Period”), the Company shall provide you with good and valuable
consideration, including, but not limited to, the payments set forth under this
Agreement, as compensation for the Release set forth herein.


1    

--------------------------------------------------------------------------------




B.
Terms of Advisory Service

Subject to your execution of this Agreement and the effectiveness of the Release
set forth herein within the Release Period, your service with the Company during
the Advisory Period shall be subject to the terms set forth below.
1.    Advisory Period. You will serve as an independent contractor of the
Company for the ten (10) month period commencing March 1, 2017 and ending on
December 31, 2017, or such shorter period than 10 months if you decide to
terminate this Agreement in writing beforehand (the “Advisory Period”). For the
avoidance of doubt, in the event you terminate this Agreement, any then unpaid
amounts set forth in Section 3(a) below shall terminate, and you shall not be
entitled to any further payments set forth in Section 3 below.
2.    Services. During the Advisory Period you shall provide consulting and
advisory services to the Company’s Chief Executive Officer, at a rate no greater
than twenty (20) hours per month (the “Services”). You shall provide the
Services as an independent contractor of the Company and nothing in this
Agreement will be construed as creating a joint venture relationship or an
employer/employee/agency relationship between you and the Company.
3.    Advisory Period Compensation.
(a)    Fee. During the Advisory Period you shall receive a monthly payment equal
to the quotient of (i) $733,333.00 divided by (ii) ten (10) (the “Fee”). The Fee
will be paid at the end of the month to which your service relates.
(b)    Lump Sum Payment. In addition to the Fee, you will be paid a lump sum
payment equal to $73,333, which will be payable within fourteen (14) days of the
Effective Date of the Release.
(c)    COBRA Benefit. Subject to your timely and proper election of coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), your then-effective group health benefits for you and your
COBRA-eligible dependents shall be continued at the Company’s cost for all
premiums under COBRA (the monthly cost of such premiums, the “COBRA Premium”)
for ten (10) months (the “Non-Cash COBRA”), provided that, if the Company
determines that it cannot provide the Non-Cash COBRA without potentially
violating applicable law or incurring additional expense under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will provide you, in lieu thereof, taxable, continued installment
payments equal to the COBRA Premium for 10-months (measured from the date of
Separation), which payments will be made regardless of whether you elect COBRA
continuation coverage (the “Cash COBRA”). Notwithstanding the foregoing, the
number of months of Cash COBRA to be paid, in any case, shall be reduced by the
number of months of Non-Cash COBRA previously paid by the Company.
Notwithstanding any provision to the contrary, payment of the amounts set forth
in Section 3 above shall (i) be subject to any applicable six (6) month delay
that may be required under Section 409A.
You shall not be entitled to payment of any then-unearned and unpaid portion of
the amounts provided under this Section 3 upon termination (i) by the Company
for Cause, (ii) by you of your consulting services under this Agreement prior to
the end of the Advisory Period for any reason, or (iii) due to your death or
disability.


2    

--------------------------------------------------------------------------------




You acknowledge and agree that your strict compliance with the terms of this
Agreement, including Section 6 below, is a condition to your receipt of any
consideration pursuant to the terms of this Agreement. You further acknowledge
and agree that in the event of any breach of your obligations under this
Agreement, the Company shall, in its sole and absolute discretion, be entitled
to refrain from making any payment of amounts provided under this Section 3 that
may be due but have not yet been paid, until such time as you have fully cured
any such breach(es) to the satisfaction of the Company.
For purposes hereof, “Cause” means any of the following: (i) your conviction of
or plea of nolo contendere to a felony; (ii) an act by you which constitutes
gross misconduct in the performance of your obligations and duties hereunder;
(iii) your act of fraud against the Company or any of its affiliates; (iv) your
theft or misappropriation of property (including, without limitation,
intellectual property) of the Company or its affiliates; (v) material breach by
you of any confidentiality agreement with, or duties of confidentiality to, the
Company or any of its affiliates that involves your wrongful disclosure of
material confidential or proprietary information (including, without limitation,
trade secrets or other intellectual property) of the Company or any of its
affiliates.
4.    Company Equity Awards.
(a)    Continuation of Service. The parties hereto intend that you will not
incur a break in service for purposes of providing services to the Company under
the Company’s 2010 Plan with respect to your termination as an employee and
commencement of services as an independent contractor hereunder; and the
treatment of your awards under the Company’s 2010 Plan be treated as set forth
in Sections 4(b), 4(c) and 4(d) below.
(b)    Company Options. Your Company stock options granted to you April 3, 2013
and April 8, 2013 (the “Company Options”) will continue to vest in accordance
with their applicable vesting schedule, subject to your continued service with
the Company and the terms and conditions of the Company’s 2010 Plan and the
applicable written award agreement governing your Company Options; provided,
however, that, notwithstanding the foregoing, or any provision to the contrary
set forth in the Company’s 2010 Plan or the applicable written award agreement
governing your Company Options, you acknowledge and agree that the vesting of
your Company Options shall cease on the earlier of (a) April 15, 2017; (b)
termination by you of your consulting services under this Agreement for any
reason (including death or disability); and (c) termination of your services by
the Company for Cause or due to your death or disability; and any then unvested
Company Options shall be forfeited by you, and you shall have no right, claim or
entitlement to such shares.
(c)    Company Time-Based Restricted Stock Units.
(a)    October 1, 2014 TRSU. Effective as of the Certification Date (as defined
below), you shall accelerate in vesting as to 11,420 shares subject to the
time-based restricted stock unit granted to you on October 1, 2014 (the “October
2014 TRSU”), and any then unvested shares subject to your October 2014 TRSU
shall be forfeited by you, and you shall have no right, claim or entitlement to
such shares.
(ii)    October 1, 2013 TRSU. With respect to the TRSUs granted to you on
October 1, 2013 (the “October 2013 TRSU”) you agree that with respect to all of
the shares subject to the October 2013 TRSU that have not vested and settled as
of March 1, 2017 shall be forfeited by you, and you shall have no right, claim
or entitlement to such shares.




3    

--------------------------------------------------------------------------------




(a)    Company Performance-Based Restricted Stock Units.
(i) March 31, 2015 PRSU. With respect to the performance-based restricted stock
units granted to you on March 31, 2015 (the “2015 PRSU”) you agree that with
respect to all of the shares subject to the 2015 PRSU shall be forfeited by you,
and you shall have no right, claim or entitlement to such shares.
(ii)March 25, 2016 PRSU. With respect to the performance based restricted stock
units granted to you on March 25, 2016 (the “2016 PRSU”), subject to your
continued service with the Company and the terms and conditions of the Company’s
2010 Plan and the applicable written award agreement governing your 2016 PRSU,
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
will determine, based on the performance metric applicable to the 2016 PRSU, the
extent to which shares subject to the 2016 PRSU will vest and become settled in
accordance with the terms and conditions of the 2016 PRSU and, pursuant to the
terms of the 2016 PRSU, any such shares will settle upon the date of
certification by the Compensation Committee of the Earnings Per Share (as
defined in the 2016 PRSU) generated by the Company for the Performance Period
(as defined in the 2016 PRSU) (the “Certification Date”). For the avoidance of
doubt, not more than twenty-five percent (25%) of the shares determined by the
Committee to be subject to the 2016 PRSU (based on achievement of the
performance metric for 2016 thereunder) can become vested and settled in 2017.
You agree that with respect to the number of shares subject to your 2016 PRSU
that become vested and settled in 2017 (if any), the remaining shares subject to
the 2016 PRSU that thereafter become time-vested based on your continued service
shall be forfeited by you, and you shall have no right, claim or entitlement to
such shares.
5.    Advisory Period Covenants.
(a)    Non-Competition. During the Advisory Period, without the written consent
of the Company, you will not become employed by (as an officer, director,
employee, consultant or otherwise), involved or engaged in, or otherwise
commercially interested in or affiliated with (other than as a less than 5%
equity owner of any corporation traded on any national, international or
regional stock exchange or over-the-counter market) any person or entity that
competes with the Company or an affiliate thereof (together, the “Company
Group”) in the business of providing pre-paid debit cards, cash reload
processing services, tax refund processing services or checking account products
(the “Business”). Notwithstanding the foregoing, you may work for a division,
entity or subgroup of a company or entity that engages in the Business so long
as such division, entity or subgroup does not engage in the Business.
(b)    Non-Solicitation of Clients and Customers. During the Advisory Period,
without the written consent of the Company, you will not solicit or attempt to
solicit, for competitive purposes, the business of any of the clients or
customers of any member of the Company Group, or otherwise induce such customers
or clients or prospective customers or clients to reduce, terminate, restrict,
or alter their business relationship with any member of the Company Group in any
fashion.
(c)    Non-Solicitation of Employees. During the Advisory Period and for a
period of one (1) year thereafter, without the written consent of the Company,
you will not induce or attempt to induce any employee of any member of the
Company Group to leave the employment of the Company Group. Notwithstanding the
foregoing, for purposes of this Agreement, the placement of general
advertisements that may be targeted to a particular geographic or technical area
but that are not specifically targeted toward employees of the Company or its
successor assigns shall not be deemed to be a breach of this Section 6.




4    

--------------------------------------------------------------------------------




C.
Release.

In consideration of the payments and benefits provided and to be provided to you
by the Company under this Agreement, and in connection with your Separation by
your signature below you agree to the following general release (the “Release”).
1.On behalf of yourself, your heirs, executors, administrators, successors, and
assigns, you hereby fully and forever generally release and discharge the
Company, its current, former and future parents, subsidiaries, affiliated
companies, related entities, employee benefit plans, and their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, for purposes of this Section C, the “Company”) from
any and all claims, causes of action, and liabilities up through the date of
your execution of this Release. The claims subject to this Release include, but
are not limited to, those relating to your employment with the Company and/or
any predecessor to the Company and the termination of such employment. All such
claims (including related attorneys’ fees and costs) are barred without regard
to whether those claims are based on any alleged breach of a duty arising in
statute, contract, or tort. This expressly includes waiver and release of any
rights and claims arising under any and all laws, rules, regulations, and
ordinances, including, but not limited to: Title VII of the Civil Rights Act of
1964; the Older Workers Benefit Protection Act; the Americans With Disabilities
Act; the Age Discrimination in Employment Act; the Fair Labor Standards Act; the
National Labor Relations Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Workers
Adjustment and Retraining Notification Act; the California Fair Employment and
Housing Act (if applicable); the provisions of the California Labor Code (if
applicable); the Equal Pay Act of 1963; and any similar law of any other state
or governmental entity. You further waive any rights under Section 1542 of the
Civil Code of the State of California or any similar state statute. Section 1542
states: “A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which, if known to him or her, must have materially affected his or her
settlement with the debtor.” This Release does not extend to, and has no effect
upon, any benefits that have accrued, and to which you have become vested or
otherwise entitled to, under any employee benefit plan, program or policy
sponsored or maintained by the Company, or to your right to indemnification by
the Company, and continued coverage by the Company’s director’s and officer’s
liability insurance policy, to any claim that arises after the date of this
Agreement or to nay right you may have to obtain contribution as permitted by
law in the event of entry of judgment against you as a result of any act or
failure to act for which the Company, or any of its subsidiaries or affiliates,
and you are held jointly liable.
2.    In understanding the terms of the Release and your rights, you have been
advised to consult with an attorney of your choice prior to executing the
Release. You understand that nothing in the Release shall prohibit you from
exercising legal rights that are, as a matter of law, not subject to waiver such
as: (a) your rights under applicable workers’ compensation laws; (b) your right,
if any, to seek unemployment benefits; (c) your right to indemnity under
California Labor Code section 2802 or other applicable state-law right to
indemnity; and (d) your right to file a charge or complaint with a government
agency such as but not limited to the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor, the California
Department of Fair Employment and Housing, or other applicable state agency.
Moreover, you will continue to be indemnified for your actions taken while
employed by the Company to the same extent as other then-current or former
directors and officers of the Company under the Company’s Certificate of
Incorporation and Bylaws and any director or officer indemnification agreement
between you and the Company, if any, and you will continue to be covered by the
Company’s director’s and officer’s liability insurance policy as in effect from
time to time to the same extent as other then-current or former directors and
officers of the Company, each subject to the requirements of the laws of the
State of California.


5    

--------------------------------------------------------------------------------




3.    You understand and agree that the Company will not provide you with the
payments and benefits under this Agreement unless you execute the Release. You
also understand that you have received or will receive, regardless of the
execution of the Release, all wages owed to you together with any accrued but
unused vacation pay, less applicable withholdings and deductions, earned through
your termination date.
4.    As part of your existing and continuing obligations to the Company, you
have returned to the Company all Company documents (and all copies thereof) and
other Company property that you have had in your possession at any time,
including but not limited to the Company’s files, notes, drawings, records,
business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof). You understand that, even if you did not sign the Release, you are
still bound by any and all confidential/proprietary/trade secret information,
non-disclosure and inventions assignment agreement(s) signed by you in
connection with your employment with the Company, or with a predecessor or
successor of the Company pursuant to the terms of such agreement(s).
Notwithstanding the foregoing, you may retain during the Advisory Period any
company-provided cell phone or laptop in order to provide services to the
Company, but you agree to return such cell phone and laptop computer upon the
termination or completion of the Advisory Period. In addition, the Company
reserves the right to review and erase any company confidential information that
may be contained on the Company-provided cell phone and laptop computer.
5.    You represent and warrant that you are the sole owner of all claims
relating to your employment with the Company and/or with any predecessor of the
Company, and that you have not assigned or transferred any claims relating to
your employment to any other person or entity.
6.    You agree to keep the payments and benefits provided hereunder and the
provisions of this Release confidential and not to reveal its contents to anyone
except your lawyer, your spouse or other immediate family member, and/or your
financial consultant, or as required by legal process or applicable law.
7.    You understand and agree that the Release shall not be construed at any
time as an admission of liability or wrongdoing by either the Company or
yourself.
8.    You agree that you will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. The Company (including its
subsidiaries and affiliates) agrees that its then current executive officers and
members of its Board of Directors will not make any negative or disparaging
statements or comments, either as fact or as opinion, about you (or authorizing
any statements or comments to be reported as being attributed to the Company).
Nothing in this paragraph shall prohibit you or the Company from providing
truthful information in response to a subpoena or other legal process.
9.    You agree that you have had at least twenty-one (21) calendar days in
which to consider whether to execute the Release, no one hurried you into
executing the Release during that period, and no one coerced you into executing
the Release. You understand that the offer of the payments and benefits
hereunder and the Release shall expire on the twenty-second (22nd) calendar day
after your employment termination date if you have not accepted it by that time.
You further understand that the Company’s obligations under the Release shall
not become effective or enforceable until the eighth (8th) calendar day after
the date you sign the Release provided that you have timely delivered it to the
Company (the “Effective Date”) and that in the seven (7) day period following
the date you deliver a signed copy of the Release to


6    

--------------------------------------------------------------------------------




the Company you understand that you may revoke your acceptance of the Release.
You understand that the payments and benefits under this Agreement will become
available to you at such time after the Effective Date.
10.    In executing the Release, you acknowledge that you have not relied upon
any statement made by the Company, or any of its representatives or employees,
with regard to the Release unless the representation is specifically included
herein. Furthermore, the Release contains our entire understanding regarding
eligibility for payments and benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release.
However, the Release does not modify, amend or supersede written Company
agreements that are consistent with enforceable provisions of this Release such
as your proprietary information and invention assignment agreement, and any
stock, stock option and/or stock purchase agreements between the Company and
you. Once effective and enforceable, this agreement can only be changed by
another written agreement signed by you and an authorized representative of the
Company.
D.
General Terms

1.    Section 280G; Parachute Payments. In the event that the payments provided
for in this Agreement or otherwise payable or provided to you constitute
“parachute payments” within the meaning of Section 280G of the Code, then:
(a)    Determination. For purposes of the immediately following paragraph
related to Section 280G of the Code, unless the Company and you otherwise agree
in writing, the determination of your excise tax liability and the amount
required to be paid shall be made in writing by an accountant chosen by the
Company, which shall be from one of the six largest national accounting firms
(an “Accountant”). For purposes of its calculations, the Accountant may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on interpretations of the Code for which there is a “substantial authority”
tax reporting position. The Company and you shall furnish to the Accountant such
information and documents as the Accountant may reasonably request in order to
make its determinations. The Company shall bear all costs the Accountant may
reasonably incur in connection with any calculations contemplated hereunder. The
Accountants shall provide their calculations, together with detailed supporting
documentation, to the Company and you within thirty (30) calendar days after the
date on which the Accountants have been engaged to make such determinations or
such other time as requested by the Company or you. Any good faith
determinations of the Accountants made hereunder shall be final, binding and
conclusive upon the Company and you.
(b)    Company’s Securities Tradable; Best Results Reduction. In the event the
Company’s securities are Tradable, if any parachute payments will be subject to
the excise taxes under Section 4999 of the Code, then the parachute payments
will be payable to you either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by reducing
payments in the following order: first a pro rata reduction of (i) cash payments
subject to Section 409A of the Code as deferred compensation and (ii) cash
payments not subject to Section 409A of the Code, and second a pro rata
cancellation of (i) equity award compensation subject to Section 409A of the
Code as deferred compensation and (ii) equity award compensation not subject to
Section 409A of the Code (the “Best Results Reduction”). In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant. “Tradable” means “readily tradable on an established securities market or
otherwise,” as described in Section 1.280G-1, Q/A-6 of the Treasury Regulations
under Section 280G of the Code.


7    

--------------------------------------------------------------------------------




2.    Section 409A. To the extent (a) any payments to which you become entitled
under this Agreement, or any agreement or plan referenced herein constitute
deferred compensation subject to Section 409A of the Code and (b) you are deemed
at the time of such termination of employment to be a “specified” employee under
Section 409A of the Code, then such payment or payments will not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of your Separation and (ii) the date of your death
following such separation from service; provided, however, that such deferral
will be effected only to the extent required to avoid adverse tax treatment to
you, including (without limitation) the additional twenty percent (20%) tax for
which you would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
will be paid to you or your beneficiary in one lump sum (without interest).
To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Employment Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment will be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this Agreement (or referenced in this Agreement) are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A.
Notwithstanding the foregoing, in the event the Company determines that any
compensation or benefits payable under this Agreement may be subject to Section
409A, the Company will work in good faith with you to adopt such amendments to
this Agreement, or to adopt such policies and procedures or take such other
actions that the Company determines are necessary or appropriate, to avoid the
imposition of taxes under Section 409A.
3.    Confidential Information and Other Company Policies. You will be bound by
and comply fully with the Company’s standard confidentiality agreement (a form
of which was been provided to you), insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its service providers, as such policies and programs may be amended from time
to time.
4.    Business Expense Reimbursement. You will be reimbursed, in accordance with
the Company’s expense reimbursement policy, for all business expenses reasonably
and necessarily incurred by you in connection with your provision of the
Services to the Company.
5.    Employee Inventions and Confidentiality Agreement. You acknowledge and
agreement that you continue to be bound by the Employee Inventions and
Confidentiality Agreement (the “Employee Inventions and Confidentiality
Agreement”) previously entered into by and between you and the Company as a
condition of your service.
6.    Withholding. Sums payable to you hereunder shall be paid without deduction
and withholding, and you shall be solely responsible for remittance of any and
all taxes due as a self-employed person.


8    

--------------------------------------------------------------------------------




7.    Severability. If any term, covenant, condition or provision of this
Agreement or the application thereof to any person or circumstance shall, at any
time, or to any extent, be determined invalid or unenforceable, the remaining
provisions of this Agreement shall not be affected thereby and shall be deemed
valid and fully enforceable to the extent permitted by law.
8.    Successors; Assignment. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company. Your rights and obligations hereunder are
non-assignable. The Company may assign its rights and obligations to any entity
in which the Company or an entity affiliated with the Company, has a majority
ownership interest.
9.    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Notices or other communication directed
to you shall be addressed to your home address most recently communicated to the
Company in writing. Notices or other communication directed to the Company shall
be addressed to the Company’s corporate headquarters and directed to the
attention of the Board.
10.    Entire Agreement; Agreement Provisions Modified. This Agreement,
including the Employee Inventions and Confidentiality Agreement, sets forth the
terms of your service with the Company and supersedes any prior representations
or agreements, whether written or oral. This Agreement may not be modified or
amended except by a written agreement signed by you and an authorized officer of
the Company.
11.    Arbitration and Class Action Waiver. You and the Company agree to submit
to mandatory binding arbitration any and all claims arising out of or related to
your service with the Company and the termination thereof, including, but not
limited to, claims for unpaid wages, wrongful termination, torts, stock or stock
options or other ownership interest in the Company, and/or discrimination
(including harassment) based upon any federal, state or local ordinance,
statute, regulation or constitutional provision, except that each party may, at
its, his or her option, seek injunctive relief in court related to the improper
use, disclosure or misappropriation of a party’s private, proprietary,
confidential or trade secret information (collectively, “Arbitrable Claims”).
Further, to the fullest extent permitted by law, you and the Company agree that
no class or collective actions can be asserted in arbitration or otherwise. All
claims, whether in arbitration or otherwise, must be brought solely in your or
the Company’s individual capacity, and not as a plaintiff or class member in any
purported class or collective proceeding. Nothing in this Arbitration and Class
Action Waiver section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.
SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.
This Agreement does not restrict your right to file administrative claims you
may bring before any government agency where, as a matter of law, the parties
may not restrict your ability to file such claims (including, but not limited
to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in Los Angeles County, California through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at


9    

--------------------------------------------------------------------------------




http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Agreement or your service with the Company, each
of you and the Company will bear its own costs, including, without limitation,
attorneys’ fees.
12.    Choice of Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California (but not including any choice of
law rule thereof that would cause the laws of another jurisdiction to apply).
13.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
[SIGNATURE PAGE TO TRANSITIONAL ADVISORY AGREEMENT FOLLOWS]




10    

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set forth below.
Dated: _3/2/17________
Green Dot Corporation
By: /s/ Steven W. Streit   
Steven W. Streit, Chief Executive Officer
Dated: _3/2/17_________
Konstantinos Sgoutas, an individual
/s/ Konstantinos Sgoutas
Konstantinos Sgoutas









[SIGNATURE PAGE TO TRANSITIONAL ADVISORY AGREEMENT]




11    